Case 8:18-cv-00543-RSWL-AS Document 62 Filed 06/16/20 Page 1 of 2 Page ID #:5062



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT

   9                        CENTRAL DISTRICT OF CALIFORNIA

  10

  11    CARMELO SANCHEZ FLORES,               Case No. SACV 18-0543-RSWL(AS)

  12                     Petitioner,          ORDER ACCEPTING FINDINGS,
  13          v.                              CONCLUSIONS AND
  14    CHARLES W. CALLAHAN, Warden,          RECOMMENDATIONS OF UNITED
  15                     Respondent.          STATES MAGISTRATE JUDGE
  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the
  18   Petition, all the records herein and the attached Report and
  19   Recommendation of United States Magistrate Judge, to which no
  20   objections were filed.       The Court concurs with and accepts the

  21   findings and conclusions of the Magistrate Judge.

  22

  23         IT IS ORDERED that Judgment shall be entered conditionally

  24   granting the Petition, directing Respondent to release Petitioner

  25   and discharge him from all adverse consequences of his conviction

  26   and sentence in Orange County Superior Court Case No. 12NF1891

  27   unless the State of California elects to grant Petitioner a new

  28
Case 8:18-cv-00543-RSWL-AS Document 62 Filed 06/16/20 Page 2 of 2 Page ID #:5063



   1   trial within ninety (90) days from the entry of          judgment herein,

   2   or such further time as reasonably allowed under state law.

   3

   4         IT IS FURTHER ORDERED that the Clerk serve copies of this

   5   Order, the Magistrate Judge’s Report and Recommendation and the

   6   Judgment    herein   on   counsel   for    Petitioner   and   counsel   for

   7   Respondent.

   8
             LET JUDGMENT BE ENTERED ACCORDINGLY.
   9
  10   DATED: June 16, 2020                      s/ RONALD S.W. LEW    _
                                                 RONALD S. W. LEW
  11                                             UNITED STATES DISTRICT JUDGE
  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
